Case 1:19-cv-12053-IT Document 68 Filed 11/25/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

yess s= eee ee Ee we we ew ee ewe ee ee xX
TIMMINS SOFTWARE CORPORATION :
d/b/a MITREND,
Plaintiff, Civil Action
V. : No. 19-12053-IT
EMC CORPORATION, DELL
TECHNOLOGIES INC., and DELL INC.,
Defendants.
-—s me eee wee eee ewe ewe ee ee ee eee ee ee x

EMC CORPORATION, DELL
TECHNOLOGIES INC., and DELL INC.,

Counterclaim-Plaintiffs,
Vv. :

TIMMINS SOFTWARE CORPORATION
d/b/a MITREND,

Counterclaim-Defendant.

RDER
Plaintiff Timmins Software Corporation, and Defendants EMC Corporation, Dell
Technologies, and Dell Inc. (collectively the “Parties”) Motion to Amend Scheduling Order to
Extend Deadline for Written Discovery is ALLOWED.
IT IS HEREBY ORDERED THAT:

The Scheduling Order [ Docket No. 51] and Amended Scheduling Order [ Docket No.

 

56] in this matter are amended to reflect that:

1. Any future set(s) of requests for the production of documents must be served in time for
responses to be received by to be received by April 20, 2021.
Case 1:19-cv-12053-IT Document 68 Filed 11/25/20 Page 2 of 2

2. Any future set(s) of interrogatories must be served in time for responses to be received by
April 20, 2021,

All deadlines and provisions contained in the August 24, 2020 Amended Scheduling Order
[Docket No. 56] not amended by this Order remain in full force and effect.

SO ORDERED.
Dated: // / 4%, 2020 Litir /4 nw. ,

~ Indira Talwani
United States District Judge
